Citation Nr: 0018374	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for hypertension.

3.  What evaluation is warranted for the period from 
September 10, 1998 for degenerative arthritis of the lumbar 
spine.

4.  What evaluation is warranted for the period from 
September 10, 1998 for residuals of a Colles' fracture, 
status post reduction of the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to September 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
arthritis of the cervical spine is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  The claim of entitlement to service connection for 
hypertension is plausible.  

3.  The veteran's low back disorder, with degenerative disc 
and joint disease, is productive of moderate impairment with 
recurring attacks and no more than slight limited motion and 
chronic pain from September 10, 1998.

4.  The veteran's right wrist disorder is characterized by 
range of motion on palmar flexion from 0 to 65 without pain; 
radial deviation from 0 to 20 degrees without pain, ulnar 
deviation from 0 to 35 degrees without pain; and a normal x-
ray study from September 10, 1998.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative arthritis of the cervical spine is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

3.  The veteran's low back disorder is 20 percent disabling 
under applicable schedular criteria from September 10, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).

4.  The veteran's right wrist disorder is 10 percent 
disabling under applicable schedular criteria from September 
10, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for degenerative 
arthritis of the cervical spine.  He contends that this 
disorder developed in service manifested by neck pain.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999). Where a veteran served 90 days 
or more during peacetime service after December 31, 1946, and 
arthritis or cardiovascular disease including hypertension 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

The legal question to be answered initially, however, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him with any further development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A.  Cervical spine

The Board notes, however, that the record does not contain a 
medical diagnosis of a cervical spine disorder, to include 
arthritis.  As the veteran has submitted no medical evidence 
that he currently experiences a cervical spine disorder, to 
include arthritis, the first prong of Caluza is not 
satisfied.  It follows that the second and third prongs are 
also not satisfied.  As such, service connection for a 
cervical spine disorder, to include arthritis, must be 
denied.

With respect to the veteran's contentions that he developed a 
cervical spine disorder, to include arthritis, in service, 
the Board notes that "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's or other medical professional's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  In other words, although the Board 
accepts the veteran's contention, and the assertions in a lay 
statement, that while in service he experience neck pain, 
there is no medical evidence of record showing that the 
veteran currently has a cervical spine disorder.  As noted 
above, a current disability is a necessary requirement for a 
well-grounded claim.  Thus, without evidence of a cervical 
spine disorder, to include arthritis, the claim is not well 
grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Even though there 
are no service medical records available, the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that his current disorder is in anyway 
related to his period of service.  The Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

B.  Hypertension

The Board finds that the veteran's service connection claim 
for hypertension is well grounded because it meets the 
criteria set out in Caluza.  For example, the August 1998 VA 
examiner noted that the veteran had elevated blood pressure 
readings.  The examiner added, however, that he could not 
diagnose the veteran with hypertension based on one 
examination.  Therefore, the examiner advised further blood 
pressure tests.  

Read in the light most favorable to the veteran, the examiner 
seems to indicate that the blood pressure results were 
abnormally elevated.  The Board notes that 38 C.F.R. § 4.104, 
Diagnostic Code 7101 defines hypertension for VA purposes as 
diastolic blood pressure predominantly 90 millimeters or 
greater.  The blood pressure results listed in the August 
1998 VA examination report meet this standard.  Therefore, 
for well-grounded purposes, the Board finds the examiner's 
conclusions sufficient to show that the veteran has elevated 
blood pressure readings that possibly could be diagnosed as 
hypertension.  The Board finds that these statements, while 
not necessarily conclusive, are competent to evidence that 
the claim is plausible.  Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  Furthermore, these August 1998 elevated blood 
pressure results were recorded within the 1-year presumptive 
period for hypertension.  38 C.F.R. § 3.309.

Thus the claim is well grounded, and to this extent, it is 
allowed.  The Board will address this issue further in the 
REMAND portion of this action.

II.  Increased ratings 

As a preliminary matter, the Board finds that the veteran's 
claims for increased original ratings are plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

A.  Factual background

A service medical board examined the veteran with respect to 
low back pain in June 1998.  The medical board noted in its 
report that the veteran had chronic back pain for eight 
years.  Furthermore, the pain was increasing for the last 
year and a half.  His primary complaint was low back pain in 
the lumbosacral region and early morning stiffness.  He 
reported no radiation of the symptoms to the lower 
extremities and no bowel or bladder dysfunction or other 
neurological complaints.  By history, an internal medicine 
specialist evaluated the veteran a year before who diagnosed 
the veteran with probable ankylosing spondylitis.  
Subsequently, service examiners at the Ireland Army Community 
Hospital evaluated the veteran.  A bone scan revealed no 
abnormal uptake of activity in the area of the SI joints.  
Routine radiographs demonstrated some irregularity of the SI 
joints.  A subsequent MRI revealed some degenerative disks 
and some hypertrophy of the facets, consistent with 
degenerative joint disease, but no significant destructive 
process involving the SI joints.  

The veteran complained of pain that was aggravated by the 
activities of his job as a military policeman (MP).  He 
noticed increased symptoms when he wore a bullet proof vest; 
while sitting in a vehicle or getting in and out; and when he 
was physically active.  As a result, he was reassigned.  He 
reported that he had no other medical problems.  

Physical examination revealed full flexion of the lumbosacral 
spine.  He was able to touch his toes.  The Schober's test 
measured about four centimeters of flexion.  He had extension 
to negative 5 degrees.  He had pain with extension.   Lateral 
motion was approximately 30 degrees and symmetrical.  He had 
some pain with rotation that localized in the sacroiliac (SI 
joints).  Straight-leg raises were negative.  Deep tendon 
reflexes were 2+ and symmetrical of the bilateral knees and 
ankles.  He was able to walk on his toes and heels without 
difficulty.  He was able to kneel and squat with some 
discomfort.  As previously noted routine radiographs revealed 
irregularity involving the SI joints but the Bone Scan 
revealed no active process in the SI joints.  An MRI revealed 
some hypertrophy of the facets and a broad based bulge noted 
at L4-5.  There was a small focal central herniation seen at 
L5-S1.  The medical board diagnosed chronic low back pain 
with symptoms suggestive of early ankylosing spondylitis.  

On examination, the veteran was not able to perform strenuous 
physical activities.  He was not able to run, jump, or stand 
for periods greater than 30 minutes.  He stated that he was 
not able to wear the equipment necessary for duty as an MP, 
such as the bulletproof vest.  The veteran would have 
difficulty wearing a rucksack for any period of time greater 
than 20 or 30 minutes.  The veteran was not able to perform 
sit-ups.  The veteran was not able to perform repetitive 
heavy lifting or bending activities.  The examiner issued a 
profile in late 1997, which was subsequently reviewed.  It 
was because of this profile and the limitations affecting job 
that he was referred for Medical Board Evaluation. 

A July 1998 Physical Evaluation Board report diagnosed 
chronic low back pain without muscle spasm or radiculopathy 
with a recommended 10 percent disability.

According to an August 1998 VA examination report, the 
veteran echoed the history in the June 1998 Medical Board 
report.  Physical examination revealed that his lumbosacral 
spine had forward flexion to 0 to 70 degrees with tenderness; 
backward extension, bilateral rotation, and bilateral flexion 
from 0 to 30 degrees with tenderness.  He had a negative 
straight leg raise bilaterally.  His tenderness was at L4 and 
L5 and S1.  He had no active muscle spasms on the back 
examination.  The Romberg and Babinski tests were normal.  
Also his gait was normal.  He was able to do a deep knee bend 
without a complaint of pain.  He was able to stand on his 
heels and toes without a complaint of pain.  

With respect to his right wrist, by history the veteran had a 
Colles' fracture in 1992 while in service.  The veteran 
indicated that he had subsequently experienced more trouble 
with reduced range of motion of the wrist, as opposed to 
pain.  Physical examination revealed that the range of motion 
of the right wrist was 0 to 60 degrees without pain on 
extension.  His range of motion on palmar flexion was 0 to 65 
without pain.  Radial deviation was 0 to 20 degrees without 
pain, ulnar deviation was 0 to 35 degrees without pain.  The 
x-ray study revealed a normal right wrist.

The diagnosis was chronic lower back pain with degenerative 
disc disease of the lumbosacral spine per MRI and service 
medical records; and a status post Colles' fracture of the 
right wrist, shown to be normal on x-ray.  The examiner 
elaborated that, although the veteran described back pain, 
the examiner observed no wincing, guarding or grimacing.  The 
examiner concluded that it was not feasible for him to assess 
any changes in range of motion due to flare-ups because there 
were none on examination.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the veteran's original claim for 
service connection for the low back and right wrist disorders 
was received by VA in August 1998, and initially granted by a 
rating decision later that month.  In its August 1998 
decision, the RO assigned an original rating of 10 percent 
for degenerative arthritis of the lumbar spine under 
38 C.F.R. § 471a, Diagnostic Code 5292, and an original 
rating of 10 percent for residuals of a Colles' fracture, 
status post closed reduction of the right wrist under 
38 C.F.R. § 471a, Diagnostic Code 5215, both effective from 
September 10, 1998 (the day after his discharge from 
service).  The veteran disagreed with these evaluations, and 
timely appealed the decision.

Thus, the veteran's claims for higher evaluations for the low 
back and right wrist disorders are original claims that were 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. The intent of the Schedule 
for Rating Disabilities is to recognize painful motion with 
joint or periarticular pathology as productive of disability. 
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board is of the opinion the 
application of staged ratings is not warranted.  In this 
regard, the Board finds that the evidence of record since 
September 10, 1998 shows that a 20 percent rating for the low 
back disability is warranted, and a rating in excess of 10 
percent for the right wrist disorder is not warranted. 

1.  Lumbar spine 

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling. Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Code 5292.

Intervertebral disc syndrome is rated 10 percent when mild, 
20 percent when it is moderate with recurring attacks, and 40 
percent for severe, recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A 10 percent evaluation for lumbosacral strain is warranted 
when there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating is also warranted if only some 
of these manifestations are present if there is also abnormal 
mobility on forced motion. 38 C.F.R. § 4.71a, Code 5295.

The service medical records reveal that the veteran was 
discharged pursuant to the findings of a Medical Board 
examination report and recommendation primarily due to low 
back pain.  The August 1998 VA compensation examination 
reflects a diagnosis of degenerative disc and joint disease 
with persistent and chronic low back pain.  The Board finds 
that a rating in excess of 10 percent is not warranted 
pursuant to Diagnostic Code 5292 because the medical evidence 
reflects no more than slight limitation of motion of the low 
back.  

While the veteran's disability is characterized as 
degenerative arthritis of the lumbar spine under Diagnostic 
Code 5292, the Board notes that an MRI confirmed the presence 
of disc disease in service and that on the recent VA 
examination, disc disease was among the diagnoses.  The Board 
finds that the evidence supports a 20 percent rating pursuant 
to Diagnostic Code 5293 for moderate, recurring attacks due 
to degenerative disc disease.  This finding is supported by 
the Medical Evaluation Board's recommendation that the 
veteran be discharged due to his recurring low back pain; the 
August 1998 VA examiner's finding of chronic low back pain 
due to degenerative disc disease of the lumbar spine; and the 
veteran's descriptions of low occurring back pain.  

A rating in excess of 20 percent is not warranted pursuant to 
Diagnostic Code 5293 because there is no medical evidence of 
severe recurring attacks, with little intermittent relief.  
Likewise, a higher rating is not warranted pursuant to 
Diagnostic Codes 5292 or 5295 because there is no evidence of 
severe limited motion or lumbar strain as required for a 
rating in excess of 20 percent under these diagnostic codes.  
There is no probative evidence of further limitation of 
motion, from pain on use or flare-ups, which would tend to 
show the criteria for the next higher rating in excess of 20 
percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In fact, the August 1998 VA examiner noted 
that there were no flare-ups during the examination.  For the 
reasons stated, the Board finds that a rating for service-
connected low back disorder in excess of 20 percent is not 
warranted. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40-4.46, 
4.71a, Diagnostic Codes 5292, 5293, 5295.

2.  Residuals of a right wrist fracture 

The veteran is currently assigned a 10 percent evaluation for 
his right wrist disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic code 5215.  This code provides that a maximum 10 
percent evaluation is warranted for limitation of wrist 
motion with dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm.  Diagnostic Code 
5214 provides for ratings in excess of 10 percent only if 
ankylosis of the wrist is shown.  Given that ankylosis is not 
shown, a rating in excess of 10 percent is not warranted.  
Furthermore, while the veteran contends that he experiences 
functional impairment due to right wrist pain, the Board 
notes that the DeLuca standards do not apply when a veteran 
is at the maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Hence, the Board finds that a rating in 
excess of 10 percent is not warranted.

Other diagnostic codes related to impairment of the wrist, 
which would allow schedular ratings higher than 10 percent, 
require malunion or nonunion of the ulna or radius, 
impairment of supination or pronation of the forearm, 
interference with finger movements or ankylosis or the wrist.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5211 - 5214 (1999).  
In this case, x-rays have not shown evidence of malunion or 
nonunion of either the ulna or radius, and there is no 
indication that the fracture residuals include impairment of 
supination or pronation of the forearm, nor has interference 
with finger movements been shown.  Additionally, the Board 
notes that the code for ankylosis, which includes 30 percent 
and higher ratings for ankylosis of the wrist of the major 
extremity, is not applicable here, as bony fixation of the 
right wrist has not been shown.  Under the circumstances, the 
evidence presents no basis on which a schedular rating in 
excess of 10 percent may be awarded.

3.  Extra-schedular consideration

The Board has also considered whether the above increased 
rating claims should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).  The 
record reflects that the veteran has not required 
hospitalization for her service-connected lumbar spine or 
right wrist disability and that the manifestations of each of 
these disabilities are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment resulting from any of these 
disabilities would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.

As to the veteran's entitlement to the original ratings 
assigned above, the evidence is not so evenly balanced as to 
raise doubt with respect to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for arthritis of the cervical spine is 
denied.

The claim of entitlement to service connection for 
hypertension is well grounded, and to this extent, the claim 
is allowed.  

A 20 percent rating for the low back disorder is granted, 
subject to the regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for a right wrist disability 
is denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim for entitlement to service 
connection for hypertension and ensure full compliance with 
due process.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.159 (1999).  This duty to assist involves obtaining a 
thorough and contemporaneous medical examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for hypertension after military service, 
not already associated with the claims 
file.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital, treatment center, or employer 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained should be made 
a part of the claims folder.  If private 
treatment is reported and those records 
are not obtained the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1999).

2.  The veteran should be advised that 
while the case in on remand status, he is 
free to submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

3.  Then, the RO must schedule the 
veteran for a VA medical examination.  
The veteran should be informed of the 
potential consequences of his failure to 
report for the scheduled examination.  
The RO must direct a copy of this remand 
as well as the veteran's entire claims 
file to the appropriate examiner to 
determine whether the veteran has 
hypertension and, if so, whether it is 
related to any elevated blood pressure 
readings in service or as noted in the 
August 1998 VA examination report, which 
were within the presumptive period.  See 
38 C.F.R. § 3.309.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

? does the veteran currently have 
hypertension and what is the 
etiology of that pathology? 

? if the veteran does have 
hypertension, does the evidence 
make it more likely than not that 
the current disability started in 
service or within the one year 
presumptive period? 

If hypertension is diagnosed, the 
examiner should state the basis for 
conclusions as to its etiology.  The 
claims file must be made available to the 
examiner for review before the entry of 
the opinion.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

4.  Upon completion of the examination, 
the RO must review the report and ensure 
that it complies with the directives of 
this remand.  If not, it must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for hypertension.  In the 
event the benefit sought is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified. The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

